        Case 2:19-cv-00048-NDF Document 115 Filed 08/28/20 Page 1 of 16




R. Daniel Fleck (WSB # 6-2668)
M. Kristeen Hand (WSB # 6-3544)
Sarah A. Kellogg (WSB # 7-5355)
THE SPENCE LAW FIRM, LLC
15 South Jackson Street
P.O. Box 548
Jackson, WY 83001
(307) 733-7290
(307) 733-5248 (Fax)
fleck@spencelawyers.com
hand@spencelawyers.com
kellogg@spencelawyers.com

Attorneys for Plaintiff

                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF WYOMING


JIMMIE G. BILES, JR., M.D.,

       Plaintiff,
                                               Civ. No. 19-CV-48-F
       v.

JOHN HENRY SCHNEIDER, JR.; and
MEDPORT, LLC,

       Defendants.


PLAINTIFF’S RESPONSE IN OPPOSITION TO MEDPORT’S SECOND MOTION FOR
                   SUMMARY JUDGMENT [ECF # 113]

       Plaintiff Jimmie G. Biles, Jr., M.D., by and through his counsel, R. Daniel Fleck, M.

Kristeen Hand, and Sarah A. Kellogg of THE SPENCE LAW FIRM, LLC, hereby files Plaintiff’s

Response in Opposition to MedPort’s Second Motion for Summary Judgment, and states as

follows:

       This case arises from the breach of a Settlement Agreement resolving the defamation

claims brought by Plaintiff Jimmie G. Biles, M.D. against Defendant John Henry Schneider, Jr.




PTF’S RESP. TO MEDPORT’S MTN. FOR SUM. JUDG.                                               1
        Case 2:19-cv-00048-NDF Document 115 Filed 08/28/20 Page 2 of 16




and others in the lawsuits Biles v. Schneider, No. 2:11-cv-00366-NDF (D. Wyo. dismissed June

18, 2012) and Biles v. Fallon, No. 2:11-cv-00294-NDF (D. Wyo. dismissed June 18, 2012). The

Court has already held that Mr. Schneider violated the Settlement Agreement’s confidentiality

clause when he posted his attorneys’ notes from their witness interviews (“Bonner-Stinson

Interviews”) on his website healthcare-malpractice.com. The Court then awarded liquidated

damages under the confidentiality clause and enjoined Defendants from further disseminating the

materials.

       In the present motion, Defendants raise belated First Amendment, Fifth Amendment due

process, and statutory defenses to enforcement of the Settlement Agreement’s confidentiality and

non-disparagement clauses. These defenses are untimely because Defendants did not raise them

in response to Plaintiff’s Motion for Partial Summary Judgment, which was filed approximately

five months ago.     Moreover, Defendants never pled their statutory affirmative defense of

immunity under the Communications Decency Act. The Court should decline to consider these

untimely defenses, which also lack merit, and deny Defendants’ motion.

                                               I.   FACTS

       The facts of this case are well known to the Court and Plaintiff incorporates by reference

the statement of undisputed facts set forth in his March 26, 2020 Motion for Summary Judgment

(ECF #74) and August 6, 2020 Motion for Summary Judgment (ECF # 109). For purposes of

this Motion, the following undisputed facts are also relevant:

       1.      The Settlement Agreement contained a confidentiality clause (ECF # 74-1,

Settlement Agreement (filed under seal), at ¶ 3) and a nondisparagement clause (id. at ¶ 6).

       2.      Mr. Schneider admits that he had the opportunity to consult counsel prior to

signing the Settlement Agreement. ECF # 74-2, Request for Admission 2.




PTF’S RESP. TO MEDPORT’S MTN. FOR SUM. JUDG.                                                   2
        Case 2:19-cv-00048-NDF Document 115 Filed 08/28/20 Page 3 of 16




       3.      Mr. Schneider signed the Settlement Agreement under oath, swearing that “the

terms of the Settlement Agreement have been completely read and are fully understood and

voluntarily accepted . . . .” ECF # 74-1, Settlement Agreement at ¶ 7 (filed under seal)

(emphasis added).

       4.      Mr. Schneider’s counsel, Bradley Bonner, also signed the agreement to signify his

approval. ECF # 74-1, Settlement Agreement, at p. 14.

       5.      Mr. Schneider admits that he posted a link to his attorneys’ confidential work

product (previously provided under seal as an exhibit to ECF # 86-1) on the website, healthcare-

malpractice.com, owned by his now defunct company, MedPort, LLC. ECF # 113-1, Schneider

“Aff.” at ¶ 7–8 (stating that Mr. Schneider exercised his “moral judgment” in deciding to publish

the interviews).

       6.      The stated goal of healthcare-malpractice.com was to match potential medical

malpractice plaintiffs first with expert witnesses, who would review their care and treatment, and

then, if a standard of care breach was identified, with trial lawyers. Ex. A, Overview HC-MP.

Apparently, the website planned to feature curated “storyline examples and blogs,” to educate

the public and drive traffic to the website. Id.; see Ex. B, HC-MP flowchart.

       7.      Defendants have not previously disclosed the testimony presented in Mr.

Schneider’s unsworn “affidavit” that “over 350 clients and bloggers” “provided content for”

healthcare-malpractice.com, “naming providers and hospital systems where quality of care was a

concern.”   ECF # 113-1, Schneider Aff. at ¶ 4.        Rather (following a motion to compel),

Defendants Rule 26 disclosure of Mr. Schneider merely stated:

       Dr. Schneider has information pertaining to Biles’ professional and personal
       conduct stemming from the time that Dr. Schneider worked in the Wyoming and
       Montana region.




PTF’S RESP. TO MEDPORT’S MTN. FOR SUM. JUDG.                                                    3
        Case 2:19-cv-00048-NDF Document 115 Filed 08/28/20 Page 4 of 16




Ex. C, MedPort 2nd Suppl. Respon. at p. 1; ECF # 88, Order Granting Mtn to Compel, at 5–7

(requiring MedPort to “sufficiently explain the subject of discoverable information that each

individual listed in the initial disclosures may have.”). Relying on this limited disclosure,

Plaintiff did not depose Mr. Schneider.

       8.      Defendants also have not disclosed any blogs or other content that was published

on healthcare-malpractice.com by any users other than Mr. Schneider. In fact, it is Plaintiffs

understanding that Mr. Schneider was the only user to post to healthcare-malpractice.com from

September 2018 to February 2019.               According to the “activity log” for healthcare-

malpractice.com that was provided in response to Plaintiff’s subpoena to JTech Communications,

Inc., the company that hosted heathcaremalpractice.com, it appears that omnineuro@live.com

(i.e. Mr. Schneider) was the only user that added content to healthcare-malpractice.com from

September 15, 2018 through February 19, 2019. Ex. D, Activity Log1; Ex. E, MedPort-godaddy

login (demonstrating that Mr. Schneider’s email address is omnineuro@live.com). During this

timeframe, Mr. Schneider was also the sole owner of MedPort, LLC and healthcare-

malpractice.com. ECF # 103-10, MedPort Disc. Ans. at Request for Adm. 1–2 (admitting that

Mr. Schneider has been the sole owner and officer of MedPort since July 5, 2018).

                                     II.       LEGAL STANDARDS

       Federal Rule of Civil Procedure 56 provides “[t]he court shall grant summary judgment if

the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       A dispute of fact is genuine if a reasonable juror could resolve the disputed fact in
       favor of either side. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106
       S.Ct. 2505, 91 L.Ed.2d 202 (1986). A dispute of fact is material if under the
1
        While the formatting (i.e. column width and height) of the activity log provided as
Exhibit D has been altered in order to convert the Excel spreadsheet into a readable PDF for
electronic filing, no edits or changes of any kind have been made to the substance of the log.


PTF’S RESP. TO MEDPORT’S MTN. FOR SUM. JUDG.                                                   4
         Case 2:19-cv-00048-NDF Document 115 Filed 08/28/20 Page 5 of 16




         substantive law it is essential to the proper disposition of the claim. Adler v. Wal–
         Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998). When the Court considers
         the evidence presented by the parties, “[t]he evidence of the non-movant is to be
         believed, and all justifiable inferences are to be drawn in the non-movant’s favor.”
         Anderson, 477 U.S. at 255, 106 S.Ct. 2505.
         The party moving for summary judgment has the burden of establishing the
         nonexistence of a genuine dispute of material fact. Lynch v. Barrett, 703 F.3d
         1153, 1158 (10th Cir. 2013). The moving party can satisfy this burden by either
         (1) offering affirmative evidence that negates an essential element of the
         nonmoving party’s claim, or (2) demonstrating that the nonmoving party’s
         evidence is insufficient to establish an essential element of the nonmoving party’s
         claim. See Fed.R.Civ.P. 56(c)(1)(A)-(B).
         Once the moving party satisfies this initial burden, the nonmoving party must
         support its contention that a genuine dispute of material fact exists either by (1)
         citing to particular materials in the record, or (2) showing that the materials cited
         by the moving party do not establish the absence of a genuine dispute. See id.
                                                  ***
         When considering a motion for summary judgment, the court’s role is not to
         weigh the evidence and decide the truth of the matter, but rather to determine
         whether a genuine dispute of material fact exists for trial. Anderson, 477 U.S. at
         249, 106 S.Ct. 2505.

Nat’l Union Fire Co. of Pittsburgh, PA. v. Toland, 164 F.Supp.3d 1330, 1333–34 (D. Wyo.

2016).

                                          III.    ANALYSIS

         The Court should deny this Motion: (1) Defendants failed to timely raise these arguments

in response to Plaintiff’s motion summary judgment on the confidentiality clause (or in their

subsequent motion for reconsideration); (2) Defendants voluntarily waived any First Amendment

rights by entering a confidentiality and non-disparagement agreement; (3) Defendants’ First

Amendment interest in disparaging Dr. Biles does not serve any legitimate public policy; (4)

Fifth Amendment due process concerns are not implicated by the enforcement of a settlement

agreement between private parties; and (5) statutory immunity under the Communications

Decency Act is an affirmative defense, which Defendants failed to plead, and which does not

apply to Defendants’ own posts on their own website.




PTF’S RESP. TO MEDPORT’S MTN. FOR SUM. JUDG.                                                     5
        Case 2:19-cv-00048-NDF Document 115 Filed 08/28/20 Page 6 of 16




   1. Defendants did not raise First Amendment, due process, or Communications
      Decency Act defenses in response to Plaintiff’s earlier motion or partial summary
      judgment or in their subsequent motion for reconsideration.

       First, in granting Plaintiff’s motion for partial summary judgment on the confidentiality

clause (ECF # 74), the Court has already held that the confidentiality clause is enforceable, that

Mr. Schneider breached the confidentiality clause by posting the Bonner Stinson Interviews, and

that Plaintiff is entitled to recover liquidated damages for that breach. ECF # 92, Order; ECF #

93, Judgment. Defendants elected not to raise any First Amendment, due process, or statutory

defenses in their opposition to Plaintiff’s Motion for partial summary judgment. ECF # 82, Def.

Response.    Defendants then filed a motion to alter or amend that judgment (which was

essentially a motion for reconsideration because there is no final appealable order) and still did

not raise any First Amendment, due process, or statutory defenses to enforcement of the

confidentiality clause. ECF # 98, Def. Motion to Amend. In effect, the present motion serves as

Defendants’ second motion for reconsideration of the Court’s order granting partial summary

judgment. But a motion for reconsideration is not a proper vehicle “to make new arguments

which were previously available.” Libretti v. Courtney, No. 14-CV-01070-SWS, 2015 WL

12938931, * 1 (D. Wyo. Mar. 11, 2015). Accordingly, the Court should hold that Defendants

waived their First Amendment, due process, and statutory defenses to the confidentiality clause

by repeatedly failing to raise them.

   2. Defendants voluntarily waived any First Amendment right to disparage Dr. Biles
      when they signed the Settlement Agreement.

       To the extent that the Court reaches Defendants’ belated First Amendment argument,

Defendants waived any First Amendment protections by voluntarily entering a non-

disparagement and confidentiality agreement with Dr. Biles.




PTF’S RESP. TO MEDPORT’S MTN. FOR SUM. JUDG.                                                    6
        Case 2:19-cv-00048-NDF Document 115 Filed 08/28/20 Page 7 of 16




       This question was firmly settled by the United States Supreme Court in Cohen v. Cowles

Media, Co., 501 U.S. 663 (1991), where the Court held that the First Amendment did not bar the

plaintiff’s promissory estoppel claim against a newspaper for breaking its promise not to identify

him as a source. Id. at 666; id. at 672 (“[T]he First Amendment does not confer on the press a

constitutional right to disregard promises that would otherwise be enforced under state

law . . . .”). The Court remarked that enforcement of the promise “simply requires those making

promises to keep them.”2 Id. at 670–71. After all, “[t]he parties themselves . . . determined the

scope of their legal obligations, and any restrictions that may be placed on the publication of

truthful information are self-imposed.” Id..

       Relying on Cohen, courts routinely uphold confidentiality and non-disparagement

agreements as enforceable waivers of the First Amendment. See e.g. Malem Medical, Ltd. v.

Theos Medical Systems, Inc., 761 Fed.Appx. 762, 764–65 (9th Cir. 2019) (enforcing a non-

disparagement clause and holding that a party waived his First Amendment rights); Peirce v. St.

Vrain Valley School District, 981 P.2d 600, 604 (Col. 1999) (en banc) (“Enforcement of [a]

settlement agreement does not violate the First Amendment, but merely applies the law of

Colorado, which ‘simply requires those making promises to keep them.’”) (quoting Cohen, 501

U.S. at 671); Estate of Barber v. Guilford County Sheriff’s, Dept., 589 S.E.2d 433 (N.C. App.

2003) (holding that a non-disparagement clause in a settlement agreement was an enforceable

waiver of First Amendment rights). In fact, Defendants cite Leonard v. Clark, in which the

Ninth Circuit held that a labor union waived certain First Amendment rights in its collective

bargaining agreement. 12 F.3d 885, 890 (9th Cir. 1993). Noting that the union consulted

2
       The Court also remarked on the appropriateness of liquidated damages in confidentiality
agreements, stating “If the contract between the parties in this case had contained a liquidated
damages provision, it would have been clear that the payment would represent a cost of
acquiring newsworthy materials to be published at a profit . . . .” Id. at 670.


PTF’S RESP. TO MEDPORT’S MTN. FOR SUM. JUDG.                                                    7
        Case 2:19-cv-00048-NDF Document 115 Filed 08/28/20 Page 8 of 16




competent counsel before signing the agreement, the court explained that the union’s waiver of

First Amendment rights was enforceable because it was “knowing, voluntary, and intelligent.”

Id.; see id. (“[i]f the Union felt that First Amendment rights were burdened by [its collective

bargaining agreement], it should not have bargained them away and signed the agreement.”).

       Unlike Cohen, however, Leonard adds a requirement that evidence of waiver must be

shown “upon clear and convincing evidence.” Id. at 889. Other jurisdictions have not adopted

this heightened burden. See Erie Telecommunications, Inc. v. City of Erie, Pa., 853 F.2d 1084,

1096 (10th Cir. 1988) (“constitutional rights, like rights and privileges of lesser importance, may

be contractually waived where the facts and circumstances surrounding the waiver make it clear

that the party foregoing its rights has done so of its own volition, with full understanding of the

consequences of its waiver.”). In fact, some jurisdictions place the burden on the party resisting

waiver to prove the invalidity of the waiver. See Perricone v. Perricone, 972 A.2d 666, 681 (Ct.

2009) (holding that waivers of First Amendment rights “are presumptively enforceable and the

burden of proving their invalidity is on the party seeking to avoid waiver.”); Estate of Barber v.

Guilford County Sheriff’s Department, 589 S.E.2d 433, 437–38 (N.C. App. 2003) (remarking

“plaintiffs offered no evidence to show that their First Amendment right to freedom of speech

was not knowingly, voluntarily, and intelligently waived.”) (emphasis added).

       The Tenth Circuit has not fully addressed the proper burden to apply when analyzing

whether a party waived his First Amendment rights. In its lone decision bearing on this issue,

Cary v. Board of Education of Adams-Arapahoe School District, the Tenth Circuit analyzed the

plain language of a collective bargaining agreement and simply concluded that the agreement did

not “deliberate[ly]” waive the union’s First Amendment rights. 598 F.2d 535, 539 (10th Cir.

1979). More recently, however, the Tenth Circuit has addressed contractual waiver of another




PTF’S RESP. TO MEDPORT’S MTN. FOR SUM. JUDG.                                                     8
        Case 2:19-cv-00048-NDF Document 115 Filed 08/28/20 Page 9 of 16




important constitutional right — the Seventh Amendment right to a jury trial. Much like in Cary,

to determine if parties agreed to waive their Seventh Amendment right and submit to arbitration,

the Tenth Circuit applies ordinary contract principals. Jacks v. CMH Homes, Inc., 856 F.3d 1301,

1304 (10th Cir. 2017) (“To determine whether a party has agreed to arbitrate a dispute, we apply

ordinary state-law principles that govern the formation of contracts.”) (internal quotations

omitted). Based on this analysis, it is likely that the Tenth Circuit would reject the Ninth

Circuit’s heightened burden and simply analyze the language of the Settlement Agreement to

determine if Defendants waived their asserted First Amendment “right” to disparage Dr. Biles

and publish confidential information.

       Ultimately, however, this discussion about burden of proof is purely academic — even

under the Ninth Circuit’s clear and convincing burden, Mr. Schneider knowingly, intelligently,

and voluntarily relinquished Defendants’ First Amendment rights when he signed the Settlement

Agreement. Like the Defendant in Leonard, Mr. Schneider had the opportunity to consult with

counsel prior to signing the Agreement. ECF # 74-2, Request for Admission 2 (admitting “[Mr.

Schneider] had the opportunity to consult with counsel prior to signing the Settlement

Agreement.”). He signed the Settlement Agreement under oath swearing that “the terms of the

Settlement Agreement have been completely read and are fully understood and voluntarily

accepted . . . .” ECF # 74-1, Settlement Agreement at ¶ 7 (filed under seal) (emphasis added).

Mr. Schneider’s counsel also signed the agreement to signify his approval.         Id.; see Erie

Telecommunications, Inc., 853 F.2d at 1096 (Waiver is found “where parties to the contract have

bargaining equality and have negotiated the terms of the contract, and where the waiving party is

advised by competent counsel and has engaged in other contract negotiation.”). No matter what




PTF’S RESP. TO MEDPORT’S MTN. FOR SUM. JUDG.                                                   9
       Case 2:19-cv-00048-NDF Document 115 Filed 08/28/20 Page 10 of 16




burden applies, Defendants waived their First Amendment rights by signing a Settlement

Agreement containing a confidentiality and non-disparagement clause.

   3. Defendants’ breaches of the confidentiality and non-disparagement clauses serve no
      legitimate public policy objectives.

       Defendants next argue that the Court should not enforce their waiver of First Amendment

“rights” to disparage Dr. Biles because the interest in enforcement of the contract is outweighed

by Wyoming public policy concerns.             Defendants assert that a public policy in favor of

disparaging physicians is embodied in Wyoming’s physician licensing statutes. Even assuming

that the Bonner Stinson Interviews contained true information implicating the Wyoming

physician licensing statutes (which they do not), Defendants fail to recognize that Wyoming has

adopted a public policy of protecting the privacy and reputation of physicians, until and unless

there is an adjudication of wrongdoing. For example, Wyoming Board of Medicine documents

are statutorily privileged. See W.S. § 33-26-408. This specifically includes, “witness statements”

and “correspondence.” Id. But even more fundamentally, after reviewing the disparaging and

confidential information at the preliminary injunction hearing (which Mr. Schneider chose not to

attend), the Court held “there is nothing in the record to suggest that any of these statement are

true and made for purposes of protecting the public.” ECF # 19, Order on Prelim. Inj. at 4. That

finding remains sound. There is no Wyoming public policy that would justify dismantling the

contract to which Defendants freely agreed.

   4. Defendants’ Fifth Amendment due process argument is without merit.

       Defendants next argue that enforcement of the non-disparagement clause violates their

Fifth Amendment due process rights because they did not intend to be bound in perpetuity by the

non-disparagement clause and because the clause is too vague.           Curiously, to support this

argument, Defendants rely on cases invalidating vague laws or regulations under the Fifth



PTF’S RESP. TO MEDPORT’S MTN. FOR SUM. JUDG.                                                   10
       Case 2:19-cv-00048-NDF Document 115 Filed 08/28/20 Page 11 of 16




Amendment. See F.C.C. v. Fox Television Stations, Inc., 567 U.S. 239 (2012); Reno v. A.C.L.U.,

521 U.S. 844 (1997). The Fifth Amendment vagueness doctrine is primarily a creature of

criminal law, which provides that “[a] conviction fails to comport with due process if the statue

under which it is obtained fails too provide a person of ordinary intelligence fair notice of what is

prohibited, or is so standardless that it authorizes or encourages seriously discriminatory

enforcement.” U.S. v. Williams, 553 U.S. 285, 304 (2008). Defendants have not cited to any

cases extending the Fifth Amendment vagueness doctrine to the civil enforcement of a contract

between two private parties. And in fact, unlike vague laws and regulations, courts do not

simply decline to enforce “vague” (i.e. ambiguous) contracts.          Rather, courts follow well

accepted rules of contract interpretation to determine the parties’ intent. See Belmont v. BP Am.

Prod. Co., No. 13-CV-63-F, 2014 WL 11456765, at *3 (D. Wyo. Mar. 13, 2014) (setting forth

Wyoming’s rules of contract interpretation). Applying those rules, the Court has already rejected

Defendants argument about that they did not agree to the Settlement Agreement’s perpetual

duration. ECF # 92, Order on SJ, at 18. The Court should not revisit that analysis — Defendants

unambiguously agreed to forever refrain from disparaging Dr. Biles or publishing confidential

information.

   5. Defendants belated affirmative defense of the Communications Decency Act does
      not bestow immunity to Defendants for their own posts on their own website.

       Finally, the Communications Decency Act of 1996 (“CDA”) does not bar Plaintiff’s

claims. The CDA provides limited immunity through Section 230(c)(1), which states:

       No provider or user of an interactive computer service shall be treated as the
       publisher or speaker of any information provided by another information
       content provider.

47 U.S.C. § 230(c)(1) (emphasis added).           This language does not impart immunity on

Defendants in this case because: (1) Defendants did not plead the CDA as an affirmative



PTF’S RESP. TO MEDPORT’S MTN. FOR SUM. JUDG.                                                      11
       Case 2:19-cv-00048-NDF Document 115 Filed 08/28/20 Page 12 of 16




defense; (2) Defendants have not shown that healthcare-malpractice.com was an “interactive

computer service”; (3) the disparaging and confidential posts did not originate with “another

information content provider” — they originated with Mr. Schneider and his lawyers; and (4)

Defendants’ liability arises out of a contract, not through their role as a “publisher or speaker.”

       First, immunity under the CDA is an affirmative defense, which is waived if not properly

pled. See Fed. R. Civ. P. 8(c) (“In responding to a pleading, a party must affirmatively state

any. . . affirmative defense.”); Burke v. Regaldo, 953 F.3d 960, 1040 (10th Cir. 2019) (“As a

general rule, a defendant waives an affirmative defense by failing to plead it.”); Silva v. Quora,

Inc., 666 Fed.Appx. 727, 728 (10th Cir. 2016) (treating the CDA as an affirmative defense);

Therion, Inc. v. Media by Design, Inc., No. CV 08-5256 TCP ETB, 2010 WL 5341925, at *9

(E.D.N.Y. Nov. 10, 2010), report and recommendation adopted, No. 08-CV-5256 TCP ETB,

2010 WL 5341920 (E.D.N.Y. Dec. 16, 2010) (holding that CDA immunity defense was waived

because the defendant failed to properly plead). Defendants did not raise the affirmative defense

of CDA immunity until the present motion. Discovery is now closed and Plaintiff would be

prejudiced by the late disclosure of this immunity defense, on which the parties have conducted

no discovery. Bentley v. Cleveland Cnty Bd. Of Cnty Com’rs, 41 F.3d 600, 605 (10th Cir. 1994)

(“Permitting the [defendant] to raise this issue at this stage of the proceedings would be

extremely unfair to the [plaintiff], who may have been able to prove some exception to the

[immunity] if he had notice of the defense.”).          Accordingly, the Court should hold that

Defendants waived any CDA defense.

       Second, CDA immunity only applies to “interactive computer services”, defined as “any

information service, system, or access software provider that provides or enables computer

access by multiple users to a computer service, including specifically a service or system that




PTF’S RESP. TO MEDPORT’S MTN. FOR SUM. JUDG.                                                          12
       Case 2:19-cv-00048-NDF Document 115 Filed 08/28/20 Page 13 of 16




provides access to the Internet.” 47 U.S.C. § 230(f)(2). The “prototypical” example is “an

online messaging board (or bulletin board) on which Internet subscribers post comments and

respond to comments posted by others.” Silva, 666 F. App’x at 730. Defendants assert that

healthcare-malpractice.com is 3 an interactive computer service because it “allows personal

testimonials to be posted about difficult interactions that the public and practitioners have had

with physicians.” ECF # 113, at p. 19–20. The only evidence to support this conclusory

statement is the unsworn (and previously undisclosed) affidavit of Mr. Schneider. Defendants

provide no documents demonstrating that any users (other than Mr. Schneider) ever posted to

healthcare-malpractice.com.     To the contrary, according to the activity log for healthcare-

malpractice.com, Mr. Schneider was the only user that added content to healthcare-

malpractice.com from September 15, 2018 through February 19, 2019 (a time when he was also

the sole owner). Ex. D, Activity Log.

       Third, the CDA does not impart immunity on Defendants in their capacity as

“information content provider[s],” defined as “any person or entity that is responsible, in whole

or in part, for the creation or development of information provided through the internet.” 47

U.S.C.A. § 230(f)(3) (emphasis added). A provider need not author content to be considered a

developer of content. Rather, the Tenth Circuit holds that a provider may “develop” content

obtained from another source simply by making the content accessible to the public. See F.T.C.

v. Accusearch Inc., 570 F.3d 1187, 1198 (10th Cir. 2009). In F.T.C. v. Accusearch Inc. the

Tenth Circuit explained that “when confidential telephone information was exposed to public

view through [a website], that information was ‘developed.’” Id. Here, even if Defendants did




3
       As far as Plaintiff can discern, healthcare-malpractice.com is no longer a functioning
URL.


PTF’S RESP. TO MEDPORT’S MTN. FOR SUM. JUDG.                                                  13
       Case 2:19-cv-00048-NDF Document 115 Filed 08/28/20 Page 14 of 16




not author the Bonner-Stinson Interviews, they “developed” the content by posting a link on

healthcare-malpractice.com.

       Arguably every provider “develops” the content of their website, simply by hosting the

URL. Thus, to be considered an “information content provider,” exempt from CDA immunity, a

provider must also be “responsible” for the offensive content — i.e. “more than a neutral conduit

for that content.” Id. at 1199. For example, an individual “who builds a highway is [not]

‘responsible’ for the use of that highway by a fleeing bank robber, even though the culprit’s

escape was facilitated by the availability of the highway.” Id. Here, Defendants were not simply

neutral conduits.    Rather, Mr. Schneider freely admits that he posted the Bonner Stinson

Interviews to healthcare-malpractice.com at a time when he was the sole owner of the website.

ECF # 113-1, Schneider “Aff.”, at ¶ 7–8. In doing so, he apparently selected specific “excerpts,”

which according to his “moral judgment,” he felt were newsworthy and “relevant to the

website.” Id. at ¶ 8. Therefore, Defendants are “information content providers,” exempt from

any immunity under the CDA.

       Finally, CDA immunity only provides immunity from liability “when the duty the

plaintiff alleges the defendant violated derives from the defendant’s status or conduct as a

publisher or speaker.” Barnes v. Yahoo!, Inc., 570 F.3d 1096, 1107 (9th Cir. 2009). Although

the Tenth Circuit has not reached this question, other jurisdictions hold that claims sounding in

contract do not trigger CDA immunity because they are derived from the breach of a promise,

not the duties of publisher or speaker. See id. at 1109 (“insofar as [plaintiff] alleges a breach of

contract claim under the theory of promissory estoppel, subsection 230(c)(1) of the Act does not

preclude her cause of action.”); Enhanced Athlete, Inc. v. Google LLC, No. 19-CV-08260-HSG,




PTF’S RESP. TO MEDPORT’S MTN. FOR SUM. JUDG.                                                     14
       Case 2:19-cv-00048-NDF Document 115 Filed 08/28/20 Page 15 of 16




2020 WL 4732209, * 4 (N.D. Cal. Aug. 14, 2020) (holding that Section 230(c)(1) does not

impart immunity for breach of the implied covenant of good faith and fair dealing).

       In short, Defendants claim to CDA immunity rests on hollow facts, a belated disclosure

of testimony and legal theories, and a misunderstanding of the statute’s scope. The Court should

reject Defendants’ request for immunity.

                                       IV.     CONCLUSION

       Defendants entered a binding Settlement Agreement promising not to disparage Dr. Biles

or publish confidential information. In doing so, they waived any First Amendment rights to the

contrary. Then they broke that promise — apparently exercising a “moral” judgment to further

attack Dr. Biles’ reputation. The Court has already decided that the confidentiality clause is

enforceable and that Dr. Biles is entitled to liquidated damages. Defendants failed to raise any

First Amendment, due process, or statutory defenses in response to Plaintiff’s earlier motion for

summary judgment or in their first motion for reconsideration.            Accordingly, Plaintiff

respectfully requests that the Court deny this Motion, allow its previous order and entry of

judgment to stand, and grant Plaintiff pending motion for partial summary judgment.


Dated this 28th day of August, 2020.
                                               /s/ Sarah A. Kellogg______________
                                               R. Daniel Fleck (WSB # 6-2668)
                                               M. Kristeen Hand (WSB # 6-3544)
                                               Sarah A. Kellogg (WSB # 7-5355)
                                               THE SPENCE LAW FIRM, LLC
                                               15 South Jackson Street
                                               P.O. Box 548
                                               Jackson, WY 83001
                                               (307) 733-7290
                                               (307) 733-5248 (Fax)
                                               fleck@spencelawyers.com
                                               hand@spencelawyers.com
                                               kellogg@spencelawyers.com

                                               Attorneys for Plaintiff


PTF’S RESP. TO MEDPORT’S MTN. FOR SUM. JUDG.                                                  15
       Case 2:19-cv-00048-NDF Document 115 Filed 08/28/20 Page 16 of 16




                                 CERTIFICATE OF SERVICE

I hereby certify that on this 28th day of August, 2020 I electronically filed the foregoing

Response in Opposition to Defendants’ Motion for Partial Summary Judgment (ECF # 113) with

the Clerk of the Court using the CM/ECF system which will send notifications of such filing to

the following addresses:

       Adam H. Owens
       Gregory G. Costanza
       Granite Peak Law LLC
       201 W. Madison Ave., Ste. 450
       Belgrade, MT 59714
       adam@granitepeaklaw.com
       gregory@granitepeaklaw.com

       Attorneys for Defendants MedPort, LLC & John H. Schneider



                                               /s/ Sarah A. Kellogg ________
                                               R. Daniel Fleck (WSB # 6-2668)
                                               M. Kristeen Hand (WSB # 6-3544)
                                               Sarah A. Kellogg (WSB # 7-5355)
                                               THE SPENCE LAW FIRM, LLC
                                               15 South Jackson Street
                                               P.O. Box 548
                                               Jackson, WY 83001
                                               (307) 733-7290
                                               (307) 733-5248 (Fax)
                                               fleck@spencelawyers.com
                                               hand@spencelawyers.com
                                               kellogg@spencelawyers.com




PTF’S RESP. TO MEDPORT’S MTN. FOR SUM. JUDG.                                               16
